PER CURIAM.
The Florida Bar has proposed-an amendment to Florida Bar Integration Rule, article IX, Section 1. We grant the Bar’s petition and Florida Bar Integration Rule, article IX, Section 1 is amended to read as follows:
Article IX
FISCAL CONTROL
1. Budget Committee. The Budget Committee shall consist of nine members having staggered terms. The initial Budget Committee, appointed pursuant to this article, shall have three members appointed for three-year terms, three members appointed for two-year terms, and three members appointed for one-year terms; all appointed by the president-elect with the approval of the Board of Governors. Thereafter, the president-elect, with the approval of the Board of Governors, shall appoint three members to three-year terms and shall name a chairman-elect. The chairman-elect shall become chairman when the president-elect becomes president. The Budget Committee shall prepare a proposed annual budget for The Florida Bar to be submitted to the Board of Governors.
This amendment is effective immediately.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.